To a petition for rehearing—
JUDGE COFER
delivered the following response of the court.
' While there is a prayer for discovery, there was an answer which failed to make such discovery. No proof was taken, to show that the appellee had any property or other thing liable for his debts, and no exception was taken to the answer. In this state of the record the cause was submitted, and the court finding the homestead to be exempt, and failing to find any evidence upon which relief of any kind could, be afforded, had no alternative but to dismiss the petition.